Fourth Court of Appeals
                                    San Antonio, Texas
                                            June 24, 2019

                                        No. 04-19-00407-CR

                                          Brady DUPREE,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR3412W
                         The Honorable Jennifer Pena, Judge Presiding


                                           ORDER
        The clerk’s record has been filed, and it includes a copy of the trial court’s certification of
appellant’s right of appeal. The certification does not show that the defendant has the right of
appeal. We have reviewed the clerk’s record, and it appears the certification is not defective. See
Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding court of appeals must review
clerk’s record to determine whether the certification is defective). The clerk’s record also shows
the notice of appeal was due May 31, 2019, but was not file-stamped by the clerk until June 7,
2019.

        We therefore ORDER this appeal will be dismissed thirty days from the date of this order
unless an amended certification showing appellant has the right of appeal is made part of the
clerk’s record or appellant’s counsel shows cause why this appeal should not be dismissed. See
TEX. R. APP. P. 25.2(d), (f) (requiring “dismiss[al] if a certification that shows the defendant has
the right of appeal has not been made part of the record” and providing an amended certification
may be filed in the appellate court under Rule 37.1 or any time before the appellant’s brief is
filed). Appellant is further notified that this appeal may be dismissed if he does not show the
notice of appeal was timely filed or show cause for the late filing.

        We further ORDER that all other appellate deadlines are suspended pending further order
of this court. We also ORDER the clerk of this court to send a copy of this order to the attorneys
of record, the trial court clerk, and the court reporter(s) responsible for preparing the reporter’s
record in this appeal.
                                              _________________________________
                                              Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court